   Case: 1:16-cv-08303 Document #: 195 Filed: 10/05/18 Page 1 of 8 PageID #:2373




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 T.S. et al.,

                  Plaintiffs,
                                                           Case No. 1:16-cv-08303
   v.
                                                           Hon. Rebecca Pallmeyer
 Twentieth Century Fox Television et al.,

                  Defendants.


                           PLAINTIFFS’ MOTION TO COMPEL
                      DISCOVERY RESPONSES FROM COOK COUNTY

          Plaintiffs hereby move the Court for an order compelling defendant Cook County to

respond to several requests in Plaintiffs’ Third Set of Requests for Production (“RFPs”).1 The

RFPs, and the County’s responses to them, are attached hereto as Exhibit 1.

          This discovery involves a request for documents that will reveal certain, limited medical

information about numerous members of the putative class. The dispute about this discovery

largely involves a question that the Court already answered: whether the existing Confidentiality

Order (ECF 125) permits the disclosure of information that would otherwise require a personal

waiver.

          At the July 17, 2018 hearing on Plaintiffs’ motion to compel discovery from the Office of

the Chief Judge, the Court held from the bench that because a protective order was in place, such



          1
           Local Rule 37.2 Statement. Pursuant to Local Rule 37.2, Counsel for Plaintiff attempted
to resolve this discovery dispute through informal discovery enforcement. This included multiple
email communications and a telephone conference between Stephen Weil and Danielle Mikhail on
September 14, 2018. The parties were able to resolve and narrow the discovery dispute at issue, but
ultimately they were not able to resolve it. This motion follows.

                                                  1
   Case: 1:16-cv-08303 Document #: 195 Filed: 10/05/18 Page 2 of 8 PageID #:2373




information could be disclosed. And indeed, that is the law. Nevertheless, the County refuses to

disclose such information to Plaintiffs, claiming (1) that the information is irrelevant to

Plaintiffs’ allegations, and (2) that privacy laws prevent disclosure of this information without a

waiver. Both these arguments fail, as Plaintiffs have explained to the County multiple times.

       Plaintiffs therefore request that the Court order the County to respond.

                                         BACKGROUND

       Plaintiffs allege that sick call slips usually received prompt attention, but did not during

the Empire filming. (See Second Amended Complaint, ECF 88 ¶¶ 43, 47(c), 48(d).) Documents

produced discovery indicate that nurses make daily rounds to pods to collect sick call request

slips, and then record the resolution of the requests in a log:




Check-marks in the produced logs indicate that that the nurse deals with some sick call requests

(or aspects of a request) on the spot (i.e. “NSG. Protocol”), but refers other requests (or aspects

thereof) for further attention by other medical professionals (i.e. “Clinic Referral,” “Dental

Referral,” “MH Referral”).


                                                  2
   Case: 1:16-cv-08303 Document #: 195 Filed: 10/05/18 Page 3 of 8 PageID #:2373




       In the discovery at issue (as narrowed through the meet-and-confer process, see Exhibit 2

at Sept. 10, 2018 email from S. Weil to D. Mikhail), Plaintiffs requested documents sufficient to

show how long it took for these referrals to occur. Of necessity, this requires disclosing the

names of the detainees on both the nursing logs and on the documents that show when the

referral appointment occurred, because in order to determine how long it took for the referral,

Plaintiffs must link the detainee in each of the two documents.

       The County does not object that this request is unduly burdensome or overbroad. Instead,

the County makes two objections. First, it argues that the information is irrelevant, because it

does not concern any of Plaintiffs’ allegations. Second, the County claims that it is forbidden by

health privacy laws from disclosing the requested records unless it receives a written waiver

from each detainee listed—an impossible task, since the records likely involve several hundred

sick call requests, and there is no reason to believe that any of the children who filed the requests

are still housed at the JTDC. The County has therefore refused to respond.

                                           ARGUMENT

       As set out below, the County’s relevance argument and its medical-privacy argument are

wrong. This discovery is relevant to Plaintiffs’ claims in this case, and with the Confidentiality

Order already in place, its disclosure is permitted.

   1. Relevance.

       The County contends that the information sought by Plaintiffs is irrelevant because

“Plaintiffs’ allegations regarding any medical inquiry is limited to the timeliness of responding to

sick requests. The nature and details of any medical visit by each patient is therefore irrelevant.”

(See Exhibit 2 at Sep. 24, 2018 email from D. Mikhail to S. Weil.) This position is a nonstarter.

What the County seems to be saying is, Plaintiffs’ allegation that there was a delay in responding



                                                  3
   Case: 1:16-cv-08303 Document #: 195 Filed: 10/05/18 Page 4 of 8 PageID #:2373




to sick call requests is confined to the question of whether there was a delay in a nurse picking up

the sick call requests—not whether there was a delay in providing the medical attention that was

called for by the problem the sick call requests identified. That is nonsense. An appointment

with a medical professional is plainly a component of responding to a sick call request—indeed,

such referrals likely concern the more serious medical needs that the sick call requests identified.

Any such delays are part of this case.

   2. Health information privacy.

       The County’s claim that it requires a waiver to disclose each detainee’s health

information is flatly incorrect. As Plaintiffs’ counsel has explained to the County numerous

times, the existing Confidentiality Order in this case (ECF 125) annuls that requirement.

       First, the County claims that it is prohibited from disclosing the information by the

Health Insurance Portability and Accountability Act of 1996 (“HIPAA”). Under generic

circumstances HIPAA forbids “covered entities” like the County from disclosing an individual’s

health information without a waiver. However, as Plaintiffs have pointed out to the County

repeatedly, HIPAA’s enabling regulations create an exception to this requirement in the case of

subpoenas or discovery that are governed by an appropriate protective order—like the one

governing this case.

       Specifically, 45 C.F.R. § 164.512 provides that “[a] covered entity may use or disclose

protected health information without the written authorization of the individual” in several

enumerated circumstances. Among these circumstances, Section 164.512 provides that “[a]

covered entity may disclose protected health information in the course of any judicial or

administrative proceeding . . . . [i]n response to a . . . discovery request” if the request is made

pursuant to a protective order that:



                                                   4
   Case: 1:16-cv-08303 Document #: 195 Filed: 10/05/18 Page 5 of 8 PageID #:2373




        (A) Prohibits the parties from using or disclosing the protected health
           information for any purpose other than the litigation or proceeding for which
           such information was requested; and
       (B) Requires the return to the covered entity or destruction of the protected health
           information (including all copies made) at the end of the litigation or
           proceeding.

45 C.F.R. §§ 164.512(e)(1)(ii)(B); (e)(1)(v)(A) & (B).

       The discovery in this case is governed by just such a protective order. The

Confidentiality Order (ECF 125) governing discovery in this case:

       (1) treats “medical information concerning any individual” as Confidential
           Information subject to the order (ECF 125 ¶ 2(d));
       (2) provides that “Confidential Information shall not be used or disclosed . . . for
           any purpose whatsoever other than in this litigation,” (Id. ¶ 5(b)); and
       (3) requires that, upon the conclusion of the litigation, the Confidential
           Information must be returned to the disclosing party or destroyed. (Id. ¶ 14.)

These terms precisely satisfy the HIPAA exception set out in Section 164.512(e)(1)(v).

Plaintiffs have repeatedly pointed out this fact to the County and have asked counsel for the

County to explain how or why HIPAA nonetheless prohibits the County’s response to discovery,

but the County has not done so. There is no such prohibition. Under Section 164.512 the terms

of the Confidentiality Order make HIPAA’s waiver requirement inapplicable in this case.

       Second, the County points to Shull v. Ellis, 15 L 9759 (Cir. Ct. Cook Cty. July 25, 2017),

a recent order by the Cook County Circuit Court which held that the disclosure of certain

medical information in insurance litigation required waivers under Illinois privacy law. (The

Shull order attached hereto as Exhibit 3.)

       State evidentiary privileges do not govern cases like this one, a federal-question suit in

federal court. See Nw. Mem’l Hosp. v. Ashcroft, 362 F.3d 923, 925 (7th Cir. 2004). Even if the

evidentiary issue in Shull did apply, though, it is simply not relevant to this litigation. As Judge

Erlich explains in Shull’s opening paragraph, the issue in Shull involved a conflict between

                                                  5
   Case: 1:16-cv-08303 Document #: 195 Filed: 10/05/18 Page 6 of 8 PageID #:2373




“HIPAA” protective orders like the Confidentiality Order in this case—which limit use of health

information to the litigation at hand, and require its destruction afterwards—and separate Illinois

insurance regulations, which require insurers to preserve all healthcare information they receive

for a certain number of years, and thus contradicted the HIPAA protective orders’ “destruction”

requirement. That conflict created the problem the Shull opinion sought to resolve.

       As Plaintiffs have repeatedly explained to the County, no such problem exists here. The

Confidentiality Order in this case requires destruction of all Confidential Information, including

health information, after the conclusion of this litigation. There is no other rule or law

mandating that this information should otherwise be preserved or used outside the litigation.

Shull is thus simply irrelevant here. Plaintiffs have repeatedly asked the County to explain why

Shull should matter here, and the County has not done so.

                                         CONCLUSION

       Plaintiffs seek to prove their allegation that while sick call slips were normally answered

promptly, but during the Empire filming they were not. The discovery at issue here is reasonably

targeted to proving up that allegation. And in light of the Confidentiality Order governing

discovery in this case, there are no medical privacy laws preventing the County from disclosing

the information that Plaintiffs have requested.

       For the foregoing reasons, Plaintiffs respectfully request that the Court order Cook

County to produce the documents requested herein.


                                          *       *      *




                                                  6
   Case: 1:16-cv-08303 Document #: 195 Filed: 10/05/18 Page 7 of 8 PageID #:2373




October 4, 2018                                Respectfully Submitted,

                                               /s/ Stephen H. Weil


Stephen H. Weil – steve@weilchardon.com        Adam J. Pessin – apessin@finekaplan.com
Alexis G. Chardon – ali@weilchardon.com        Fine, Kaplan and Black, R.P.C.
Weil & Chardon LLC                             One South Broad Street, Suite 2300
333 S. Wabash Avenue, Suite 2700               Philadelphia, PA 19107
Chicago, IL 60604                              (215) 567-6565
(312) 585-7404

 Terrence Garmey – tgarmey@garmeylaw.com
 Terry Garmey & Associates
 482 Congress Street, Suite 402
 Portland, ME 04101
 (207) 331-3111

                                               Attorneys for Named Plaintiffs T.S. and Q.B.




                                           7
   Case: 1:16-cv-08303 Document #: 195 Filed: 10/05/18 Page 8 of 8 PageID #:2373




                                 CERTIFICATE OF SERVICE
        I hereby certify that on October 4, 2018, a true and correct copy of the foregoing was
filed electronically. Notice of this filing was sent by operation of the Court’s ECF electronic
filing system to all parties indicated on the electronic filing receipt. Parties may access this filing
through the Court’s electronic filing system.


                                                       /s/ Stephen H. Weil




                                                  8
